DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,5-6,9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. US 8783738 (hereinafter referred to as Watanabe) and further in view of Martus et al. US 20040163487 (hereinafter referred to as Martus). 


Regarding claim 1, Watanabe teaches a lock device comprising:
a latch (20) that is movable between a locking position (fig5c) where the latch locks a striker (S) and an unlocking position (fig5a);
a ratchet (30) that is movable between an engaging position where the ratchet is brought into engagement with the latch (fig5c) which is moved to the locking position to prevent the latch from moving to the unlocking position and a releasing position (fig5a) where the ratchet releases the latch;  
a lever (120) configured to move the ratchet to the releasing position;
an actuator (100) comprising a motor (110) for operating the lever; 
a base (10) that supports the latch, the ratchet, the lever and the actuator; and 
a body casing (150, see fig. 3,17) , which is fixed to the base, and which accommodates at least the actuator between the base and the body casing, 
wherein an attaching portion (annotated figure) is provided integrally on and formed as a single piece (see fig.17)  with the body casing; and 
an operating member (operation handle not labeled, see fig3) detachably attachable (via C movement – which moves away from the attaching portion therefore detachably attachable) to the attaching portion and connected to the lever so as to enable the lever to be operated manually, 
wherein the body casing where the attaching portion is provided integrally is configured to accommodate the actuator between the base and itself and is fixed to the base. (fig.1-17)

Since Watanabe does not explicitly teach the operating member detachably attachable to an attaching portion and connected to the lever so as to enable the lever to be operated manually,
wherein, when the operating member is operated, the operating member is transitioned from a first posture in which the operating member extends along a first direction, which is parallel to a placing surface of the base to a second posture in which the operating member is inclined in a direction relative to the placing surface of the base and is lifted up from an inner surface of a trunk lid, the operating member transitioned to the second posture being releasable from the attaching portion, 
wherein the attaching portion comprises an engagement portion configured to engage with the operating member at the first posture such that the operating member cannot be moved in the first direction while in the first posture.

Martus teaches a lock device comprising: 
an operating member (20) detachably attachable to an attaching portion (18,26,38,36,32,34,44,46,28,30,40,42) and connected to a lever (not explicitly labeled, well known in the art to be part of the latch mechanism) so as to enable the lever to be operated manually, 
wherein when the operating member is operated, the operating member is transitioned (compare fig.2 to fig.1) from a first posture (fig.2) in which the operating extends along a first direction (along surface), which is parallel to a placing surface (26/ bottom interior surface of 16) of the base to a second posture (fig.1) in which the operating member inclined in a direction relative to (see movement from fig. 2 to fig.1) the placing surface of the base and is lifted up (relative to frame of reference, see movement from fig2 to fig1 which is away from the inner surface of the lid) from an inner surface (not labeled) of a trunk lid (abstract, not labeled), the operating member transitioned to the second posture being releasable from the attaching portion,
wherein the attaching portion comprises an engagement portion (32,34,36,38) configured to engage with the operating member at the first posture such that the operating member cannot be moved in the first direction while in the first posture (paragraph 16).

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the device of Watanabe with the operating member, wherein, when the operating member is operated, the operating member is transitioned from a first posture in which the operating member extends along a placing surface of the base to a second posture in which the operating member inclined in a direction relative to the placing surface of the base and is lifted up from an inner surface of a trunk lid, the operating member transitioned to the second posture being releasable from the attaching portion, as taught by Martus, in order to provide an operating member that is snapped for storage in the trunk in order to prevent the operating member from rattling (Martus, abstract). 

Regarding claim 2, Watanabe (in view of Martus) further teaches the lock device according to claim 1, wherein the operating member (Watanabe) is connected to the lever and is attached to the attaching portion. (Watanabe fig.1-17)

Regarding claim 3, Watanabe (in view of Martus) further teaches the lock device according to claim 1,
However, Watanabe does not teach the details of the operating member, wherein the operating member comprises: 
wherein the operating member is a handle configured to be pulled in a direction, wherein a grip portion is provided at a distal end portion of a shaft of the handle extending in the direction in which the handle is pulled, and wherein a proximal end portion of the shaft is connected to the lever, and 
wherein the attaching portion is configured to hold the handle in the first posture and to support the handle in the second posture  in which the shaft rises from the proximal end portion as a fulcrum.

Martus further teaches the lock device, wherein the operating member comprises: 
wherein the operating member is a handle (20) configured to be pulled in a direction, wherein a grip portion (grip portion of 20, not explicitly labeled) provided at a distal end portion (upper end, fig1) of a shaft (where 20 is physically labeled in fig1) of the handle extending in the direction in which the handle is pulled, a proximal end portion (near 18, fig.1) of the shaft being connected to the lever, 
wherein the attaching portion is configured to hold the handle in the first posture and to support the handle in the second posture  in which the shaft rises (compare fig2 to fig1 – rising is depending on frame of reference) from the proximal end portion as a fulcrum (see fig2 to fig1).

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the device of Watanabe with the operating member, wherein the operating member is a handle configured to be pulled in a direction, wherein a grip portion provided at a distal end portion of a shaft of the handle extending in the direction in which the handle is pulled, a proximal end portion of the shaft being connected to the lever, wherein the attaching portion is configured to hold the handle in the first posture and to support the handle in the second posture  in which the shaft rises from the proximal end portion as a fulcrum, as taught by Martus, in order to provide an operating member that is snapped for storage in the trunk in order to prevent the operating member from rattling (Martus, abstract). 

Regarding claim 5, Watanabe (in view of Martus) further teaches the lock device according to claim 3 , wherein the handle is raised from the first posture to the second posture by the rigidity of a wire (Watanabe, C) that connects the proximal end portion of the shaft with the lever. (Watanabe fig3)

Regarding claim 6, Watanabe (in view of Martus) further teaches the lock device according to claim 1, however, does not explicitly teach the placement of the base and the details of the attaching portion. 
	Martus teaches the lock device wherein: 
		 
the attaching portion comprises a rear wall portion (annotated figure) that extends along the placing surface, a pair of side wall portions (annotated figure), and a front wall portion (annotated figure). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the device of Watanabe with the operating member, wherein, the attaching portion comprises a rear wall portion that extends along the placing surface, a pair of side wall portions, and a front wall portion, as taught by Martus, in order to provide an operating member that is snapped for storage in the trunk in order to prevent the operating member from rattling (Martus, abstract). 
The combined device of Watanabe and Martus is fully capable of the placing surface of the base which is configured to attach to the inner surface of the trunk lid.

Regarding claim 9, Watanabe teaches a lock device comprising:
a latch (20) that is movable between a locking position (locks striker) where the latch locks a striker (S) and an unlocking position (unlatches striker); 
a ratchet (30) that is movable between an engaging position where the ratchet is brought into engagement with the latch (fig.5a-5c) which is moved to the locking position to prevent the latch from moving to the unlocking position and a releasing position (state shown in fig.5a) where the ratchet releases the latch; 
a lever (120) configured to move the ratchet to the releasing position; 
an actuator (100) comprising a motor (110) for operating the lever; 
a base (10) that supports the latch, the ratchet, the lever and the actuator; and 
a body casing (150, see fig. 3,17) , which is fixed to the base, 
wherein an attaching portion (annotated figure) is provided integrally on and formed as a single piece (see fig.17, annotated figure)  with the body casing; and
an operating member (operation handle, not labeled, see fig.3) is detachably attachable (via C movement – which moves away from the attaching portion, therefore detachably attachable) to the attaching portion and connected to the lever so as to enable the lever to be operated manually. 

Since Watanabe does not explicitly show the operating member, Watanabe does not teach:
wherein, when the operating member is operated, the operating member is rotated from a first posture in which the operating member extends along a first direction, which is parallel to a placing surface of the base to a second posture in which the operating member is rotated in a direction away from the placing surface of the base, and is lifted up from an inner surface of a trunk lid,
wherein the attaching portion comprises an engagement portion configured to engage with the operating member at the first posture such that the operating member cannot be moved in the first direction while in the first posture, 
wherein the operating member, when rotated to the second posture, is disengaged from the engagement portion and is releasable from the attaching portion. 

Fannon teaches a lock device comprising: 
an operating member (20) detachably attachable to an attaching portion (18,26,38,36,32,34,44,46,28,30,40,42) and connected to a lever (not explicitly labeled, well known in the art to be part of the latch mechanism) so as to enable the lever to be operated manually, 
wherein when the operating member is operated, the operating member is rotated (compare fig.2 to fig.1) from a first posture (fig.2) in which the operating extends along a first direction (along the surface) which is parallel to a placing surface (26/ bottom interior surface of 16) of the base to a second posture (fig.1) in which the operating member is rotated in a direction away from the placing surface of the base (see movement from fig. 2 to fig.1), and is lifted up from an inner surface (not labeled) of a trunk lid (abstract, not labeled);
wherein the attaching portion comprises an engagement portion (32,34,36,38)  configured to engage with the operating member at the first posture such that to the operating member cannot be moved in the first direction while in the first posture, 
wherein the operating member, when rotated to the second posture, is disengaged from the engagement portion and is releasable from the attaching portion. (Martus fig2-5)

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the device of Watanabe with the operating member, wherein, when the operating member is operated, the operating member is rotated from a first posture in which the operating member extends along a first direction, which is parallel to a placing surface of the base to a second posture in which the operating member is rotated in a direction away from the placing surface of the base, and is lifted up from an inner surface of a trunk lid, wherein the attaching portion comprises an engagement portion configured to engage with the operating member at the first posture such that the operating member cannot be moved in the first direction while in the first posture, wherein the operating member, when rotated to the second posture, is disengaged from the engagement portion and is releasable from the attaching portion, as taught by Martus, in order to provide an operating member that is snapped for storage in the trunk in order to prevent the operating member from rattling (Martus, abstract). 

Allowable Subject Matter
Claims 4,7-8,10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 4 and 10, references of record, specifically Martus does not teach a recessed hole in a wall portion of the accommodating portion. 
Regarding claim 7, references of record, specifically Martus, does not teach the front wall portion that accommodates the proximal end of the shaft. 
Regarding claim 12, references of record, specifically Martus, does not teach the two differing portions of the wire. 
	Examiner can find no reason to combine or modify references without the use of impermissible hindsight.












Annotated Figure

Watanabe: 

    PNG
    media_image1.png
    546
    602
    media_image1.png
    Greyscale


Martus: 

    PNG
    media_image2.png
    895
    546
    media_image2.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to lock devices.
Related but not relied upon art: 
Tamura et al. US 20190106914
Higgins US 9593513
Lam US 6394511

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334.  The examiner can normally be reached on Monday - Thursday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/F.F.A./
Examiner
Art Unit 3675



/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675